Citation Nr: 0529021	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Propriety of severance of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for PTSD.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1951 and from July 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (the RO).  

Procedural history

In an April 2001 rating decision, the RO awarded service 
connection for PTSD and assigned a 70 percent rating.  The 
veteran appealed the RO's decision, arguing that he was 
entitled to a 100 percent rating for PTSD.  Before the matter 
of the veteran's entitlement to an increased rating for PTSD 
was certified to the Board, however, the RO reviewed the 
record and determined that service connection for PTSD had 
been erroneously granted.  In a September 2003 rating 
decision, the RO proposed to sever service connection for 
PTSD.  In a December 2003 rating decision, the RO severed 
service connection for PTSD.  An appeal ensued as to the 
matter of severance of service connection for PTSD.  

In connection with his appeal, the veteran testified at 
hearings at the RO in April 2004 and July 2004.  Transcripts 
of those hearings have been associated with the veteran's VA 
claims folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


Clarification of issues on appeal

As has been described above, the veteran initially appealed 
the disability rating assigned for PTSD.  Then, after service 
connection was severed, he appealed that determination.  
There are thus two issues on appeal, which are listed on the 
title page.

The Board notes that the December 2003 rating decision 
severing service connection for PTSD did not abrogate the 
previously pending appeal regarding entitlement to an initial 
rating in excess of 70 percent for PTSD.  Obviously, however, 
if service connection for PTSD is ultimately severed, the 
matter of the rating assigned for PTSD becomes moot.  For 
now, as discussed below, the issue of severance of service 
connection is being remanded.  The increased rating issue 
must be held in abeyance, pending resolution of the severance 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together]. 


REMAND

Factual background

A review of the record in this case shows that in April 1998, 
the veteran contacted the RO and requested a copy of his DD 
Form 214.  At the time of the veteran's request, the only 
version of the DD Form 214 in the claims folder showed that 
the veteran had received no awards or decorations, nor had he 
received any wounds as a result of Action with enemy forces.   
The RO provided him with a copy of that document, which they 
had obtained from the service department.  

In February 1999, less than one year later, the veteran 
submitted a claim of entitlement to service connection for 
PTSD.  In support of his claim, he submitted a copy of a DD 
Form 214.  The copy provided by the veteran is identical to 
the DD Form 214 described above, except that the section for 
listing decorations, medals, and badges contained the 
typewritten words "National Defense Service Medal, Korean 
Service Medal, UN Service Medal, Purple Heart, Bronze Star."  
In addition, the section provided for listing wounds 
received, contains the typewritten word "Shrapnel."  

Also submitted by the veteran were various handwritten 
stressor statements.  
In one stressor statement, the veteran claimed that he had 
been awarded the Bronze Star as a result of a March 1953 
incident on Iwo Jima in which a mine blew up in front of him 
and he carried an injured man out of the minefield.  [It is 
noted that at the time of this purported incident, official 
records indicate that the veteran was not on active duty.]  
In a second stressor statement, the veteran claimed that he 
had been awarded the Purple Heart Medal as a result of an 
October 1954 incident in Korea in which someone tried to cut 
his throat. It is noted that the veteran's service medical 
records are entirely negative with respect to such an injury.  
[It is also common knowledge that the Korean War Armistice 
was signed on July 27, 1953 and hostilities in Korea 
effectively ceased.  Cf. Kowalski v. Nicholson, 19 Vet. App. 
171, 180 (2005).]  

The RO obtained VA clinical records, including  January 1999 
VA hospitalization summary which included a discharge 
diagnosis of PTSD, evidently based upon the veteran's 
assertions of "trauma that he had while he was in the 
military" including "seeing a lot of dead bodies and 
friends killed."  Subsequent diagnoses included PTSD.  

The veteran was afforded a VA psychiatric examination in July 
1999.  In light of the veteran's extreme anger, the examiner 
concluded that an examination was not possible.  The examiner 
ordered further diagnostic testing and noted that he would 
meet with the veteran at a later time.  

In an April 2001 rating decision, the RO granted service 
connection for PTSD and assigned an initial 70 percent 
rating, effective February 16, 1999.  In its decision, the RO 
noted that 

The evidence shows the veteran served during the 
Korean Conflict and was awarded a purple heart.  
Therefore, a combat stressor is conceded.  A July 
1999 examination noted additional testing was 
needed prior to diagnosis.  However, many reports 
of record show diagnosis of [PTSD] attributed to 
combat in military service.  Based on same and test 
results entitlement to service connection is 
established.  

The veteran appealed the RO's decision, claiming entitlement 
to a 100 percent disability rating for PTSD.  Upon reviewing 
the matter for the veteran's appeal, the RO discovered that 
the DD Form 214 the veteran had submitted in connection with 
his claim of service connection for PTSD appeared to have 
been altered to show that he received the Purple Heart Medal 
and the Bronze Star.  The RO thereafter contacted the service 
department and requested verification of the veteran's 
receipt of the Purple Heart Medal and the Bronze Star, as 
well as a narrative description of the reasons for the award.  
In June 2003, the service department responded that there was 
nothing in the veteran's service record to indicate that he 
had received the Purple Heart Medal or the Bronze Star.  

The RO also obtained a copy of the veteran's entire service 
personnel record.  That record contained no indication that 
the veteran served in combat or was awarded any award or 
decoration indicative of combat service, including the Purple 
Heart Medal.  These records are likewise negative for any 
indication that the veteran sustained any combat wound or 
injury.  

In a September 2003 rating decision, the RO proposed to sever 
service connection for PTSD.  The veteran was duly notified 
of the proposed action in a September 2003 letter.  He was 
also afforded the opportunity to present evidence or argument 
and request a personal hearing.  In a December 2003 rating 
decision, the RO severed service connection for PTSD.  In its 
decision, the RO indicated that such action was taken in 
light of the veteran's submission of an altered DD Form 214, 
constituting fraud.  

The veteran appealed the RO's decision, claiming that he had 
not submitted a fraudulent DD Form 214 to VA.  Rather, he 
claimed that he had found such DD Form 214 in a trunk 
belonging to his deceased mother.  

Pertinent law and regulations

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued, if in order, effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 
C.F.R. § 3.105(d) (2004).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).  

Reasons for remand

In this case, as set forth above, the RO severed service 
connection for PTSD based on a finding of fraud.  In the 
April 2004 Statement of the Case provided to the veteran and 
his representative, the RO cited to 38 C.F.R. § 3.901.  Under 
that provision, any person who commits fraud forfeits all 
rights to benefits under all laws administered by VA, other 
than laws relating to insurance benefits.  After September 1, 
1959, however, forfeiture by reason of fraud may only be 
declared where the person was not residing or domiciled in a 
State as defined in 38 C.F.R. 3.1(i) at the time of 
commission of the fraudulent act; where the person ceased to 
be a resident of or domiciled in a State as defined in 38 
C.F.R. 3.1(i) before expiration of the period during which 
criminal prosecution could be instituted; or, where the 
fraudulent act was committed in the Philippine Islands.  See 
38 C.F.R. § 3.901(d).  

In this case, the veteran's alleged fraudulent submission of 
the altered DD Form 214 occurred well after September 1, 
1959.  There is also ample evidence showing that the veteran 
was a resident of the State of Kansas when he allegedly 
committed the fraudulent act, and that the discovery of such 
fraud occurred when the veteran was a resident of the State 
of Kansas.  The RO made no findings to the contrary.  Thus, 
38 C.F.R. § 3.901(d) is not for application in severing 
service connection for PTSD.  As discussed above, 38 C.F.R. 
3.105(d) is the proper legal criteria to apply in a case such 
as this.  

The veteran has not yet been provided notification of the 
correct law and regulations governing severance of service 
connection, nor has he been afforded the opportunity to 
submit evidence or argument on this matter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This has not escaped the 
attention of his representative, who has requested a remand 
of this matter for such purpose.  

Accordingly, the case is remanded for the following action:

1.  The RO should readjudicate the issue 
of severance of service connection for 
PTSD, with consideration of 38 C.F.R. § 
3.105.  Any corrective actions deemed 
necessary should be made.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), to include any additional law and 
regulations relied upon by BVA in making 
its decision and be allowed a reasonable 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

As was discussed in the Introduction, Board action on the 
issue of an increased rating for PTSD is deferred pending 
resolution of the severance issue.


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

